Citation Nr: 0927962	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left ankle.

2.  Entitlement to service connection of degenerative joint 
disease of the left shoulder.

3.  Entitlement to service connection for status post rotator 
cuff repair of the right shoulder with degenerative joint 
disease.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
osteoarthritis of the left ankle and status post rotator cuff 
repair of the left and right shoulders with osteoarthritis.

The RO issued a rating decision in July 2006 that granted 
service connection for inter alia for a cervical spine 
disability, for status post head trauma with headaches and 
spells, and for a right ankle disability; those issues are 
accordingly no longer before the Board.

Although the Veteran filed a Notice of Disagreement (NOD) 
regarding the effective dates assigned in July 2006 for the 
cervical spine disability, head trauma residuals and right 
ankle disability, the Veteran did not file a substantive 
appeal following issuance by the RO of a Statement of the 
Case (SOC).  The claims for earlier effective date for 
service connection are accordingly not presently on appeal 
before the Board.

When this case was recently before the Board in December 
2008, it was decided in part and remanded in part.  It is now 
before the Board for further appellant action.


FINDINGS OF FACT

1.  Osteoarthritis of the left ankle is not etiologically 
related to service.

2.  Degenerative joint disease of the left shoulder is not 
etiologically related to service.

3.  Status post rotator cuff repair of the right shoulder 
with degenerative joint disease is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left ankle was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Status post rotator cuff repair of the right shoulder 
with degenerative joint disease was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in May 2004, June 
2004 and August 2005.  The letters provided him with notice 
of the evidence necessary to substantiate his claim, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the 
content of the letter provided satisfactory VCAA notice in 
accordance with § 5103(a) and § 3.159(b)(1) as specified in 
Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in May 2004, June 2004 and August 
2005.  He did not receive VCAA notice on the fourth or fifth 
Dingess elements.  The claims are being denied; therefore, no 
effective dates or ratings are being assigned.  He is 
therefore not prejudiced by the absence of notice on those 
elements.  See Sanders v. Nicholson, 487 F.3d 881, 888-9 
(Fed. Cir. 2007) (prejudice does not exist from absent notice 
where the benefit could not be awarded as a matter of law).

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in 
February 2006 and December 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

If a chronic disease is shown in service, and at any time 
thereafter, service connection will be conceded without the 
need for evidence of a nexus between the in-service and post-
service diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008); 38 C.F.R. § 3.303(b).

Veterans are presumed to have been in sound condition when 
they entered active service except for conditions noted on 
examination when they were accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption of soundness is 
rebuttable with clear and unmistakable evidence that the 
disability pre-existed service and was not aggravated in such 
service.  Id.

Analysis for left ankle disability

The Veteran claims that his left ankle osteoarthritis is 
related to his military service.  During service, the Veteran 
was treated for his left ankle in January 1962.   The Veteran 
reported that he had strained his left ankle playing 
basketball in high school in December 1961 before service and 
has had intermittent swelling since that time.  The Veteran 
reported that he restrained his left ankle in August 1961 and 
was admitted to sick bay.  The Board notes that there is no 
mention of a left ankle disability in the entrance 
examination conducted in August 1961.  As noted above, 
veterans are presumed to have been in sound condition when 
they entered active service except for conditions noted on 
examination when they were accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  This presumption of soundness is 
rebuttable with clear and unmistakable evidence that the 
disability pre-existed service and was not aggravated in such 
service.  Id.  Here, the Board does not find that the 
evidence is clear and unmistakable that the disability pre-
existed service.  There is no other evidence besides the 
Veteran's statement that the Veteran injured his ankle before 
service.  Since the presumption of soundness is not rebutted, 
the claim becomes one for service connection, meaning that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service treatment records note that in January 1962, the 
physician stated that the Veteran has pes planus and full 
rotation of motion of the left ankle.  He was given a 
provisional diagnosis of traumatic arthritis of the left 
ankle.  An X-ray was unremarkable.  In August 1962, the 
Veteran was playing basketball and came down on left foot.  
He felt pain in the left ankle, and it began to swell that 
night.  The physician diagnosed the Veteran with arthritis of 
the left foot.  X-ray report revealed a bony spur.  In July 
1963, the Veteran cut both his ankles when starting his 
motorcycle.  In 1963, the Veteran broke his right ankle.  
Upon discharge, the Veteran's lower extremities were normal.  

Current treatment records show a diagnosis of osteoarthritis 
of the left ankle.

A March 2005 Podiatry consultation note states that it was 
his opinion that it is as likely as not that these conditions 
were related to his military service.  However, he stated 
that without having medical records from the dates in 
question, it is impossible to relate the current condition, 
except by the Veteran's personal description of events.  The 
physician also noted that it is interesting that the Veteran 
sought no medical attention for any of these conditions for 
almost 40 years.  

In compliance with the Board's remand, the Veteran was 
afforded a VA examination for his left ankle disability in 
December 2008.  The examiner diagnosed the Veteran with 
degenerative changes of the left ankle.  The examiner noted 
that the Veteran had been in a car accident in January 2004, 
which resulted in trauma to the left ankle.  The examiner 
opined that the Veteran's left ankle disorder was less likely 
as not caused by or a result of the Veteran's military 
service.  Instead, the examiner found that the left ankle 
disorder was associated with the car accident.  He explained 
that X-rays showed degenerative changes of the left ankle and 
no evidence of fracture.  

The Board finds that the VA examiner's opinion is competent 
as the examiner has the expertise to make a diagnosis and 
provide a medical opinion.  The evidence in favor of a link 
between a current disability and an injury or disease in 
service consists of the Veteran's contentions.  However, as a 
lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board affords more probative value to the VA medical 
opinion as the examiner is able to make a complex medical 
assessment.  In addition, the VA medical opinion is supported 
by the clinical findings which showed no left ankle 
complaints or diagnoses for about forty years after service 
separation.

Despite the Veteran's contentions that he had left ankle pain 
since service, the record is devoid of supporting evidence.  
In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

As noted, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Analysis for bilateral shoulder disabilities

The Veteran claims that his bilateral shoulder disabilities 
are related to his military service.  

During service, in May 1965, the Veteran reported a sharp 
pain in shoulders, which started earlier that month.  He also 
had numbness in the left arm with tingling sensation in 
fingers.  He was sent for further examination.  The Veteran 
reported soreness in the left trapezius and soreness upon 
abduction and external rotation.  The physician noted that 
the Veteran had normal deep tendon reflexes in the upper 
extremities and full rotation of motion.  He had discomfort 
in the cervical spine with rotation of left arm.  Traction 
tended to aggravate soreness in the trapezius area but there 
was no localized tenderness.  He was treated with aspirin and 
local heat.  Also in May 1965, the Veteran threw a paper cup 
over the ship's side and it aggravated his symptoms.  
Neurologic examinations remained normal and the X-ray of the 
cervical spine was ordered.  He was placed on an anti-
inflammatory medication.  Also, in May 1965, the Veteran 
complained of aching in both shoulders and left side of the 
neck and pins and needles in both hands, which was brought on 
my motion of the shoulders.  Upon examination, there was full 
active and passive rotation of motion in the cervical spine 
and no local tenderness on spasm over the cervical spine.  
There was moderate muscle spasm in the upper trapezius on the 
left side and the pressure on this causes tingling down his 
left arm and hand.  The physician noted that deep pressure 
over the brachial plexus in the supraspinous fossa fails to 
both him.  Examination of both shoulders, including a 
neurological exam is completely within normal limits.  The X-
ray of the cervical spine was normal.  The physician 
diagnosed the Veteran with fibromyositis of the left 
trapezius muscle and that the Veteran's anxiety reaction was 
superimposed on the fibromyositis.  The physician also noted 
a history of rheumatic fever.  He was treated with 
hydrocortisone and xylocain.  On May 28, 1965, the Veteran's 
symptoms were completely gone and the Veteran had no 
complaints.  The June 1965 discharge examination showed a 
normal spine, upper extremities and a normal neurologic 
examination.  

The Veteran is currently diagnosed with status post right 
rotator cuff and degenerative joint disease of both 
shoulders.  

In December 2005, during a VA neurologic examination, the 
examiner opined that the Veteran's shoulder disabilities 
resulted from trauma in service rather than the post service 
injury.  The examiner explained that he had problems with his 
shoulders during service and they are documented in his 
military records.  The examiner opined that his shoulder 
disabilities are most likely caused by his injury in the 
military.  As noted in the previous Board remand, there is no 
evidence that the examiner had access to the service 
treatment records and it is unclear what injury in the 
military was being referenced.  Since that time, the Veteran 
was afforded a new VA examination to clarify whether the 
Veteran's disabilities are related to service.  Due to the 
need for clarification of the December 2005 examination, the 
Board will not place much probative weight on the December 
2005 opinion.

The Veteran was most recently afforded a new VA examination 
in December 2008, pursuant to the Board's remand.  The 
examiner diagnosed the Veteran with status post right rotator 
cuff and degenerative joint disease of the shoulders.  The 
December 2008 examiner reviewed the Veteran's claims file and 
examined the Veteran.  The examiner noted that the Veteran 
had been in a car accident in January 2004, which resulted in 
trauma to both shoulders.  In April 2004, right rotator cuff 
repair was done.  The Veteran reported that he has had pain 
in both shoulders since service.  The examiner found that the 
Veteran's bilateral shoulder disabilities were less likely as 
not caused by or a result of the Veteran's military service.  
The examiner further found that the Veteran's shoulder 
disabilities are associated with a car accident.  The 
examiner noted that the Veteran had surgery following the 
accident in April 2004.  He explained that the X-rays of both 
shoulders showed degenerative changes.  

The Board finds that the VA examiner's opinion is competent 
as the examiner has the expertise to make a diagnosis and 
provide a medical opinion.  The evidence in favor of a link 
between a current disability and an injury or disease in 
service consists of the Veteran's contentions.  However, as a 
lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board affords more probative value to the December 2008 
VA medical opinion as the examiner was able to make a complex 
medical assessment after reviewing the Veteran's claims file 
and examining the Veteran.  In addition, the VA medical 
opinion is supported by the clinical findings which showed no 
shoulder complaints or diagnoses until November 1976 and then 
not until August 1999, several years after the Veteran's 
discharge.  It should also be noted that the November 1976 
treatment record followed a July 1976 treatment for a 
sprained right shoulder due to a vehicle accident.  

Furthermore, a VA outpatient treatment record shows that the 
Veteran fell in January 2003 and landed on his right shoulder 
and complained of pain from the incident.  The VA outpatient 
treatment records also show that the Veteran was later 
injured as a pedestrian struck by a car in January 2004.

Despite the Veteran's contentions that he had shoulder pain 
since service, the record is devoid of supporting evidence.  
After the Veteran's separation from service, the Veteran only 
seems to have sought treatment for his right shoulder 
disability following a car accident and then later following 
a fall and a pedestrian accident where he was hit by a car.  
In essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).  

As noted, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for osteoarthritis of the left ankle is 
denied

Service connection for degenerative joint disease of the left 
shoulder is denied.

Service connection for status post rotator cuff repair of the 
right shoulder with degenerative joint disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


